DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the addition of new claim 74 in the amendments filed 8/31/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 8/31/2021, with respect to the objections to claims 1, 65 and 73 as set forth respectively in paragraphs 13-15 of the action mailed 5/27/2021, have been fully considered and are persuasive.  The objections to claims 1, 65 and 73 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 8 of the remarks filed 8/31/2021, with respect to the rejections of claims 1, 3-4, 7, 12-18, 20-21, 56-57 and 67 and claims 22-23 and 41-42 under 35 U.S.C. 112(b) as set forth in paragraphs 17-21 of the action mailed 5/27/2021, have been fully considered and are persuasive.  The rejections of claims 1, 3-4, 7, 12-18, 20-23, 41-42, 56-57 and 67 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 8 of the remarks filed 8/31/2021, with respect to the rejection of claim 65 under 35 U.S.C. 112(b) as set forth in paragraphs 23-24 of the action mailed 5/27/2021, have been fully considered and are persuasive.  The rejection of claim 65 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 8 of the remarks filed 8/31/2021, with respect to the rejection of claims 12-13 and 18 under 35 U.S.C. 112(d) as set forth in paragraph 25 of the action mailed 5/27/2021, have been fully considered and are persuasive.  The rejection of claims 12-13 and 18 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 12-18, 20-23, 41-42, 56-57 and 67 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the Examiner is unable to locate support for the broad limitation reciting that the first and second skins layer having different ratios of the same polymer components.  It is acknowledged that, while the inventive examples provide specific examples where this is the case, the current recitation allows for the ratio of the polymer components of the skin layers to be outside those numerical proportions of said inventive examples.

Claims 1, 3-4, 7, 12-18, 20-23, 41-42, 56-57 and 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the same/identical polymeric blend components" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim same/identical polymeric blend components have not been previously introduced.

Regarding claim 12, it is unclear from the claim limitations what the Applicant is claiming as the invention as current claim 1 requires that the first and second skin layers have the same polymeric blend, which would further require that a core layer having a different composition from one of the first or second layers would have a different composition than both of the first and second skin layers; not ONLY “at least one” of the first and second skin layers.

Regarding claim 13, it is unclear from the claim limitations what the Applicant is claiming as the invention current claim 1 requires that the first and second skin layers have the same composition, which would further require that a core layer having a same composition as one of the first or second layers would have a same composition as both of the first and second skin layers; not ONLY “at least one” of the first and second skin layers.

Regarding claim 18, it is unclear from the claim limitations what the Applicant is claiming as the invention current claim 1 requires that the first and second skin layers have the same composition, which would further require that BOTH, not ONLY “at least one” of the first and second skin layers, include the recited compounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damman et al. (US 2009/0130360 A1).

Regarding claim 74, Damman teaches machine-direction oriented multilayer films comprising a (A) base layer (core layer) having an upper surface and a lower surface, and skin layers (first and second skin layers) on the upper and lower surfaces (core layer between skins layers) comprising 25 to 80 % by weight of at least one propylene homopolymer or copolymer, or a blend thereof, and from 20 to 75 % by weight of at least one polyethylene (para 0105-0110).
Damman also teaches that the polypropylenes and polyethylenes useful in the monolayer films are used in the base layer (i.e. the core layer) and skin layers of the multilayer films (core layer is the same as at least one of skin layers) (para 0113-0114).
It is also significant to note that Damman teaches that the polypropylenes and polyethylenes useful in the monolayer films are used in the skin layers of the multilayer films (para 0113-0114) such as, inter alia, SABIC PP 520P and STAMYLEX 1026F in respective amounts of 50 % by weight and 50 % by weight, which provides for the upper surface- and lower surface-skin layers having the same composition, the same polymer composition ratios and the same polymer configuration; or,
for example, one skin layer of the multilayer films comprising SABIC PP 520P and STAMYLEX 1026F in respective amounts of 50 % by weight and 50 % by weight, and the other skin layer of the multilayer films comprising SABIC PP 520P and STAMYLEX 1026F in respective amounts of 45 % by weight and 55 % by weight, which provides for the upper surface- and lower surface-skin layers having the same polymer configuration and different polymer composition ratios (para 0094, Table III).
(ii) PP-containing material), or a mixture thereof, and 20 to 75 % by weight of a polyethylene ((i) first polymeric material) (para 0058-0061), which said polyethylene is at least one polyethylene (i.e. two or more) selected from, inter alia, LLDPE and LDPE copolymerized with vinyl acetate (para 0069-0072).
		
Allowable Subject Matter
Claims 65 and 68-73 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art reference:

US 2009/0130360 A1 to Damman et al. teaches the presently claimed invention as recited in current claim 74, and as cited in previous actions.
Damman teaches a MD/CD ratio that is outside that recited in current claim 65.  Damman does not appear to analyze the compositional components AND their proportions with respect to the compositions of the skin layer(s).  Damman does denote that the base layer has a propylene content that is different from that of the skin layer(s) (see para 0019, 0110).
NOTE:  The Examiner notes that, based on the present disclosure and the prosecution history of the current application, the Examiner is interpreting the limitations of current claim 13 (see the rejection of claim 13 under 35 U.S.C. 112(b) and current claim 65 reciting that the composition of the core is the same as the skin layer(s) to mean that the compositions are The Examiner requests Applicant’s acknowledgement in this matter, or clarification if otherwise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/4/2021